UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-7456




In Re:   RONNIE R. LITTLE,



                                                         Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   December 20, 2007         Decided:    December 28, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ronnie R. Little, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ronnie R. Little petitions for a writ of mandamus seeking

an order compelling the North Carolina state court to correct his

sentence calculation.     We conclude that Little is not entitled to

mandamus relief.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).        Further, mandamus is a

drastic   remedy    and   should   only    be   used   in    extraordinary

circumstances.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).           This

court does not have jurisdiction to grant mandamus relief against

state officials, Gurley v. Superior Court of Mecklenburg County,

411 F.2d 586, 587 (4th Cir. 1969), and does not have jurisdiction

to review final state court orders, District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 482 (1983).

          The relief sought by Little is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            PETITION DENIED


                                   - 2 -